Case 19-10001-btb   Doc 1   Entered 01/02/19 00:03:32   Page 1 of 12
Case 19-10001-btb   Doc 1   Entered 01/02/19 00:03:32   Page 2 of 12
Case 19-10001-btb   Doc 1   Entered 01/02/19 00:03:32   Page 3 of 12
Case 19-10001-btb        Doc 1      Entered 01/02/19 00:03:32     Page 4 of 12




       /s/ Talitha Gray Kozlowski




                                                     tgray@gtg.legal
Case 19-10001-btb   Doc 1   Entered 01/02/19 00:03:32   Page 5 of 12
Case 19-10001-btb   Doc 1   Entered 01/02/19 00:03:32   Page 6 of 12
Case 19-10001-btb   Doc 1   Entered 01/02/19 00:03:32   Page 7 of 12
Case 19-10001-btb   Doc 1   Entered 01/02/19 00:03:32   Page 8 of 12
Case 19-10001-btb   Doc 1   Entered 01/02/19 00:03:32   Page 9 of 12
Case 19-10001-btb   Doc 1   Entered 01/02/19 00:03:32   Page 10 of 12
Case 19-10001-btb   Doc 1   Entered 01/02/19 00:03:32   Page 11 of 12
Case 19-10001-btb    Doc 1      Entered 01/02/19 00:03:32   Page 12 of 12




               /s/ Talitha Gray Kozlowski
